REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Meaning of the phrase “Titanium Oxide”: The instant claims are drawn to a titanium oxide powder. For the purposes of examination under prior art, the term “titanium oxide” is understood to refer to all oxides of titanium. The term “titanium oxide” is not understood to be limited to any particular stoichiometric ratio of titanium and oxygen. However, as best understood by the examiner, the most well-known and stable oxide of titanium is titanium dioxide, or TiO2.
Meaning of the Recited Mass Reduction Rate: The instant claims recite a specific mass reduction rate of the titanium dioxide upon heating in air at 800°C for 1 hour. As best understood by the examiner, the mass reduction rate appears to relate to water content or moisture content, as of the instant specification on page 6 lines 16-22, reproduced below.

    PNG
    media_image1.png
    242
    662
    media_image1.png
    Greyscale

As such, titanium dioxide particles with a moisture or hydroxyl group content that is too low would not appear to be within the claim scope because its mass reduction rate would be lower than what is recited by the instant claims. Also, titanium dioxide with a moisture or hydroxyl group content that is too high would not be within the claim 
Claim 5 has been amended to require that the mass reduction rate is measured in the absence of the inorganic compound and the organic compound of claim 5. This appears to be supported at least as of the instant specification on page 40, paragraph 0115, in which titanium oxide powder is analyzed for mass reduction rate in the absence of an additional organic and inorganic compound.
The examiner has reviewed prior art below that is close to the claimed invention but insufficient to render the claimed invention to be anticipated or obvious.
Diao Reference: As close prior art, the examiner cites Diao et al. (CN 102849793 A), which was cited in the prior office action on 16 August 2021. The examiner notes that this reference was published in Chinese. However, an English-language translation has been provided by the examiner at Google Patents (https://patents.google.com/patent/CN102849793A/en?oq=CN+102849793 accessed 21 May 2021, 8 pages); this was also previously cited in the prior office action on 16 August 2021. All page and line citations are to the English translation; however, the material cited therein is understood to have been present in the original Chinese document.
Diao et al. (hereafter referred to as Diao) is drawn to titanium oxide nanopowder in the crystal form of a regular octahedron, as of Diao, page 1, title and abstract. Nevertheless, Diao differs from the instantly claimed invention at least because

(b) there is no evidence that the powder of Diao has the required mass reduction rate in a case of being heated at 800°C for 1 hour in air atmosphere.
The fact that a certain result or characteristic (e.g. surface area or mass reduction rate) may occur or be present in the prior art (e.g. of Diao) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
The examiner additionally notes that the instant claims are drawn to a cosmetic composition, as of instant claim 7. In contrast, Diao is not drawn to a cosmetic composition. In contrast, Diao is drawn to a photocatalytic material.
The examiner further notes that the instant specification discloses the following on page 23.

    PNG
    media_image2.png
    738
    653
    media_image2.png
    Greyscale

The method used by Diao to make the composition of Diao does not use a compound having a five membered ring that contains nitrogen. In contrast, the examples of Diao utilize non-ring amines such as triethanolamine and diethylamine instead, as of Embodiment 1 of Diao. Because Diao does not use a compound having a five-membered ring as a reagent, which the instant specification indicates is critical, there would have been no expectation that the titanium oxide particles of Diao would inherently have had the required BET surface area and mass reduction rate. The examiner must provide rationale or evidence to show inherency, as of MPEP 2112(IV). 
Gai Reference: As relevant prior art, the examiner cites Gai et al. (Materials Research Bulletin 48 (2013) 4469–4475), which was cited in the prior office action on 16 August 2021. Gai et al. (hereafter referred to as Gai) is drawn to anatase TiO2 octahedra, as of Gai, page 4469, title and abstract. Nevertheless, no rejection over Gai has been written for at least the following reasons.
First, while Gai teaches a specific surface area, it is not within the claimed range. The surface area taught by Gai is 18.5 m2/gram for octahedral particles, and slightly higher for other shapes, as of Gai, page 4473, right column, last line, and onto page 4474. This is higher than the maximum value of specific surface area recited by the instant claims of 15 m2/gram. There is no motivation in Gai for the skilled artisan to have lowered the specific surface area of the composition of Gai to have been in the claimed range. Additionally, even if, purely en arguendo, the skilled artisan were motivated to have lowered the specific surface area of the particles of Gai, the skilled artisan would not have known how to have done so with a reasonable expectation of success.
Secondly, Gai does not teach the required mass loss upon being heated at 800 °C for 1 hour in an air atmosphere. Additionally, there is no indication that this property would have been inherent in the teachings of Gai.

Fourth, Gai, like Diao, does not utilize a compound having a five membered ring that contains nitrogen as a reagent in the method of making the composition of Gai. Because Gai does not use a compound having a five-membered ring as a reagent, which the instant specification indicates is critical, there would have been no expectation that the titanium dioxide particles of Gai would inherently have had the required BET surface area and mass reduction rate. The examiner must provide rationale or evidence to show inherency, as of MPEP 2112(IV). However, the fact that Gai does not use a compound having a five membered ring as a reagent in the method of making the composition of Gai when the instant specification indicates that such a compound is critical would appear to be rationale and/or evidence going against inherency. As such, the examiner has not rejected the instant claims over the teachings of Gai.
Romanov Reference: As an additional relevant reference, the examiner cites Romanov et al. (Glass Physics and Chemistry, 2009, Vol. 35, No. 5, pp. 518–524), which was cited in the prior office action on 16 August 2021. Romanov et al. (hereafter referred to as Romanov) is drawn to octahedral structures of various metal oxides, including oxides of titanium, as of page 518, title and abstract. However, Romanov is silent as to both the surface area and the mass loss upon heating at 800°C for 1 hour in air. There would have been no evidence that these features would have been inherent in Romanov.

Also, Romanov, like Diao and Gai, does not utilize a compound having a five membered ring that contains nitrogen as a reagent in the method of making the composition of Romanov. Because Romanov does not use a compound having a five-membered ring as a reagent, which the instant specification indicates is critical, there would have been no expectation that the titanium dioxide particles of Romanov would inherently have had the required BET surface area and mass reduction rate. 
Honma Reference: As relevant prior art, the examiner cites Honma et al. (JP 2007106646 A), which was cited in the prior office action on 16 August 2021. Honma et al. (hereafter referred to as Honma) was originally published in Japanese; however, an English language translation has been provided by Google Patents as of https://patents.google.com/patent/JP2007106646A/en accessed 16 October 2020. All page and line citations are to the translation; however, the material cited therein is understood to have been present as of the original Japanese document.
Honma is drawn to single crystal anatase TiO2 in an octahedral form, as of Honma, title, abstract, and claim 1, all on the first page of the reference. However, Honma does not teach the required BET surface area. Honma also does not teach the required mass reduction rate under the recited conditions. There is no evidence indicating that these features would have been inherent in the composition of Honma. The fact that a certain result or characteristic (e.g. BET surface area and/or mass 
Additionally, Honma is drawn to a composition for use in photocatalytic applications, as of Honma, page 2, first line. This differs from the cosmetic required by instant claim 7.
Also, Honma, like Romanov, like Diao and Gai, does not utilize a compound having a five membered ring that contains nitrogen as a reagent in the method of making the composition of Honma. Because Honma does not use a compound having a five-membered ring as a reagent, which the instant specification indicates is critical, there would have been no expectation that the titanium dioxide particles of Honma would inherently have had the required BET surface area and mass reduction rate.
Yakubo References: As an additional relevant reference, the examiner cites Yakubo et al. (US 2019/0161360 A1), which was cited in the prior office action on 16 August 2021. Yakubo et al. (hereafter referred to as Yakubo) is drawn to titanium oxide particles that are octahedral shaped, as of Yakubo, title and abstract. The specific surface area is between 5 to 15 m2/gram, as of Yakubo, paragraph 0011.
Nevertheless, no prior art rejection over Yakubo is written for at least the following reasons. First, Yakubo was published on 30 May 2019. This is after the earliest effective filing date of the instant application, which is 28 December 2017. As such, Yakubo is not prior art under AIA  35 U.S.C. 102(a)(1). With regard to the filing date, Yakubo appears to have been effectively filed as early as 28 June 2017 or 29 June 2016 including foreign priority. This is earlier than the effective filing date of the instant application. Nevertheless, the Yakubo document and the instant application 
Similarly, the examiner notes Yakubo et al. (WO 2018/003851 A1), which appears to be the Japanese language version of Yakubo et al. (US 2019/0161360 A1) because both documents are drawn to PCT/JP2017/023745. However, Yakubo et al. (WO 2018/003851 A1) was published on 4 January 2018. This is later than the earliest effective filing date of the instant application, which is 28 December 2017. As such, Yakubo (WO 2018/003851 A1) is not prior art under AIA  35 U.S.C. 102(a)(1). The examiner further has cited an English translation of the foreign priority document as of Google Patents (https://patents.google.com/patent/JPWO2019131871A1/en accessed 29 November 2021), which appears to indicate that the Japanese foreign priority document adequately supports the instantly claimed invention.
 With regard to the filing date, Yakubo (WO 2018/003851 A1) appears to have been effectively filed as early as 28 June 2017 or 29 June 2016. This is earlier than the effective filing date of the instant application. Nevertheless, the Yakubo document (WO 2018/003851 A1) and the instant application appear to be commonly assigned to the Sumitomo Osaka Cement Co. Ltd. This determination is made in view of the first page of the Yakubo reference, relevant text reproduced below.

    PNG
    media_image3.png
    196
    548
    media_image3.png
    Greyscale

Therefore, Yakubo (WO 2018/003851 A1) would appear to be removed from consideration as prior art by the exception under AIA  35 U.S.C. 102(b)(2)(C) due to a common assignment. See MPEP 2154.02(c).
Lee Reference: As an additional relevant reference that has not previously been cited, the examiner cites Lee et al. (US Patent 9,505,630 B2). Lee et al. (hereafter referred to as Lee) is drawn to titanium dioxide particles, as of Lee, title and abstract. Lee teaches the following on column 5, relevant table reproduced below with a specific example pointed out by the examiner.

    PNG
    media_image4.png
    185
    405
    media_image4.png
    Greyscale

The above-reproduced table comprises one example with a surface area with in the requirement of 5 m2/g or more and 15 m2/g or less, with other examples having a higher surface area. This example with a surface area in the claimed range has been pointed out by the examiner. 


    PNG
    media_image5.png
    323
    360
    media_image5.png
    Greyscale

This figure appears to show that titanium dioxide particles having a surface area that is within the claimed range are needle-like, and are not polyhedral with 8 or more faces. As such, Lee does not teach titanium oxide particles that are both polyhedral and have a surface are within the claimed range.
Lee also differs from the claimed invention because Lee is silent as to the mass reduction rate. There would have been no evidence that the required mass reduction rate would have been inherent in the teachings of Lee. Also, Lee does not provide 
Copending Application 17/271,587: The examiner also notes instant case 17/271,587. The ‘587 application has an overlapping inventor with the instant application. The claims of the ‘587 application are also drawn to similar subject matter as the claims of the instant application. Nevertheless, no double patenting rejection over the claims of the ‘587 application has been written for at least the following reasons.
MPEP 804(I)(B)(1)(b)(i) states the following.

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

The instant application has an earlier effective filing date than the filing date of the ‘587 application. Specifically, the instant application has an effective filing date of 28 December 2017 (including foreign priority), whereas the ‘587 application has an effective filing date of 31 August 2018 (including foreign priority).
As such, even if, purely en arguendo, a provisional non-statutory double patenting rejection over the claims of the ‘587 application was proper, the examiner is instructed to withdraw this rejection if the instant claims are otherwise in condition for allowance. As the instant claims are in otherwise condition for allowance, for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 11 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,717,658;
US application serial number 16/958,086; and
US application serial number 16/957,683
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612